DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-20 are rejected in the Instant Application.


Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 10/28/2019 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.


Claim Rejections
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to observation and evaluation without significantly more. The claim(s) recite(s) “receiving raw data logs…extracting dominant features for each dataset…comparatively analyzing the datasets across raw data logs to determine common features in the datasets.” This is an observation (receiving raw data logs) and evaluation (extracting dominant features, comparatively analyzing). This judicial exception is not integrated into a practical application because the claims simply use a processor as a stand in for the human mind in analyzing data. Further, the specification posits the analysis will be done by machine learning, which itself constitutes mathematics. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional features include preprocessing data, which is a conventional data filtering technique, storing the data, which is a conventional feature of computer memory, and conventional computer hardware such as processors, memory and non-transitory computer readable media.
Examiner highlights some dependent claims. The subject matter of Claim 2 merely limits the type of incoming information, which does not change the act from an act of observation because the specification does not purport to invent a new measurement sensor. The subject matter of Claim 3 constitutes particular types of data filtering, which is itself an abstract process and therefore cannot constitute a practical application or significantly more. The subject matter of Claim 6 purports to use machine learning, but generic machine learning is itself ineligible. The subject matter of Claim 7 purports to find “a useful pattern.” This nominally sounds like an application but there is a difference between a claim to a particular solution and a claim to the act of generating a solution or outcome generally, see MPEP 2106.05(a). Finally, the subject matter of Claims 7 and 9 provide a level of reporting to users, but reporting a solution, just like storing it, is insignificant post-solution activity that does not confer eligibility.
Claims not specifically mentioned are rejected by virtue of dependency and because they do not obviate the above-recited deficiencies.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim(s) 6-10, 16, 20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
There is insufficient antecedent basis in the following claim(s) for the limitation(s) enumerated below:
Claim(s) 6 recites the limitation "the database.”  There is insufficient antecedent basis for this limitation in the claim.
The term "useful pattern" in claim 7 and 10 is a relative term which renders the claim indefinite.  The term "useful pattern" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  What is useful changes on context and the claim is not limited to a particular context. Further, different people would disagree if given data constitutes a signal rather than noise, and different people would disagree as to whether a given signal is “useful.”
Claims not specifically mentioned are rejected by virtue of their dependency.


Claim Rejections - 35 USC § 103
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Marci (US Pub. 2016/0255384) in view of Frank (US Pub. 2018/0025368).
With respect to Claim 1, Marci teaches a method for capturing group experiences, the method performed by a server comprising a processor and memory, (Fig. 1, paras. 81-84; biological response data is timestamped and sent to a server comprising a processor and memory for processing.)
the method comprising: receiving raw data logs from a plurality of user devices, (para. 56, 75, 85; various sensors or other devices measuring heart rate, body temperature. Para. 74-75, 82; sample audience can be a group of individuals. Audience is presented with media and system records time-locked data streams to find biological responses.)
a respective raw data log corresponding to a respective user device; (paras. 87-89; processor generates a matrix that includes biological response data per person per time. See also paras. 75, 131-133; system identifies participants.)
preprocessing datasets from each raw data log; (para. 67-68, 88-91, 96, 102; system standardizes biological response data. See also para. 94, 104; system performs noise reduction for each input. See also Frank, paras. 370-372; preprocessing measurements.)
extracting dominant features for each dataset; (para. 84, 131; system time-locks the data to determine the point of the media which elicits the response. para. 89-90, 101-102, 111-112; system measures intensity, response pattern, synchrony, engagement across multiple people for a given timeframe.)
comparatively analyzing the datasets across raw data logs to determine common features in the datasets; (para. 89-90, 101-102, 111-112; system measures intensity, response pattern, synchrony, engagement across multiple people for a given timeframe. para. 85, 131; system determines demographic and location information of the audience. Paras. 130, 134; system performs statistics and uses machine learning on engagement data to identify, e.g., whether a population with similar characteristics will watch the media. Thus, the system determines whether people in a given demographic or location engaged with a media, or what the average engagement for a given demographic or location is, which are common features of the datasets.)
and storing the dominant and common features. (para. 76; recording streams. para. 80; system compares engagement to historic patterns of engagement, which suggests storage of the data. para. 84; database of responses, and results can be reported electronically. Para. 55; system determines if a demographic group engages with a media, which suggests storage.)
But Marci does not explicitly teach user devices.
Frank, however, does teach user devices (Examiner asserts that the sensors of Marci, paras. 56, 75, 85 may constitute user devices on their own and therefore anticipate this feature. Regardless, to compact prosecution Examiner cites Frank, para. 600; sensors may forward measurements to a smartphone belonging to a user.)
It would have been obvious to one of ordinary skill prior to the effective filing date to combine the method of Marci with the user device in order to allow sensors to increase battery life by transmitting data a shorter distance to a nearby device.

With respect to Claim 2, modified Marci teaches the method according to claim 1, and Marci also teaches wherein each raw data log comprises: heartrate measurements, geolocation data, and body temperature measurements. (para. 85, 131; system knows location of participant. para. 56, 75, 85; various sensors or other devices measuring heart rate, body temperature. See also Frank, para. 352, 384, 482; system determines location of a user by using gps of user device.)

With respect to Claim 3, modified Marci teaches the method according to claim 1, and Marci also teaches wherein preprocessing the datasets comprises performing one or more of: data cleansing and substitution. (para. 67-68, 88-91, 96, 102; system standardizes biological response data. See also para. 94, 104; system performs noise reduction for each input. See also Frank, para. 111, 180, 443; filtering of data)

With respect to Claim 4, modified Marci teaches the method according to claim 1, and Marci also teaches wherein dominant features for a first dataset is determined based on a correlation between the first dataset and a second dataset. (para. 29, 74-77, 84, 124; system compares responses to other media or other audiences.)

With respect to Claim 5, modified Marci teaches the method according to claim 4, and Marci also teaches wherein each raw data log includes geolocation data and after extracting the dominant features for the first dataset, the dominant feature for the first dataset is marked with the geolocation data. (para. 85, 131; system combines the biological responses with demographic, household, family, community and location information.)

With respect to Claim 6, modified Marci teaches the method according to claim 1, and Marci also teaches further comprising: retrieving the stored features from the database and splitting data from the stored features into training data and test data; (para. 130; response data and historical data is submitted to both statistical analysis and machine learning for predictive modelling, which is test and training data.)
And Frank also teaches evaluating the training data for errors and coefficients; (paras. 529, 734-736; machine learning model uses regression coefficients to weight input measurements.)
applying machine learning algorithms to the training data; (para. 272-278, 394, 498; machine learning is applied to the data to train a function to predict what food a user will enjoy.)
and determining a score from the test data and machine learning algorithm results of the training data. (paras. 636-641; scoring module determines a score for a recommendation. para. 686-692, 735; machine learning can be used for scoring. See also Marci, para. 120; system predicts likelihood that user will watch the entirety of media. para. 130; system estimates likelihood of success of media achieving its goal.)
The same motivation to combine as the independent claim applies here.

With respect to Claim 7, modified Marci teaches the method according to claim 6, and Frank also teaches further comprising: based on the score, determining that there is a useful pattern in the test data; (para. 160, 200; recommendation for a food occurs if scoring reaches a certain threshold.)
and providing outputs to the user devices. (para. 185-194; system sends user a message including scores of food and recommending a particular food.)
The same motivation to combine as the independent claim applies here.

With respect to Claim 8, modified Marci teaches the method according to claim 7, and Marci also teaches further comprising: publishing the useful pattern as a web service or an application programming interface (API). (Fig. 1, para. 84; reports over a web-based user interface. See also Frank, para. 1664; API.)

With respect to Claim 9, modified Marci teaches the method according to claim 7, and Frank also teaches wherein providing the outputs to the user devices comprises one or more selected from the group consisting of: providing a dashboard or scorecard to the user devices; providing a signal to the user devices to initiate a photo or video capture; providing a message to the user devices, the message comprising recommendations for a group event; and providing a product recommendation message to the user devices. (para. 185-194; system sends user a message including scores of food and recommending a particular food. Para. 161; “Buy that sub sandwich.” See also Marci, para. 84; database of responses, and results can be reported electronically.)
The same motivation to combine as the independent claim applies here.

With respect to Claim 10, modified Marci teaches the method according to claim 6, and Frank also teaches further comprising: based on the score, determining that there is no useful pattern in the test data; (para. 160, 200; recommendation for a food occurs if scoring reaches a certain threshold. A score may not reach the threshold and therefore would not recommend.)
and applying a different machine learning algorithm to the training data. (para. 516; many machine learning algorithms for many types of models can be used in machine learning. An appropriate algorithm is selected for given data.)
The same motivation to combine as the independent claim applies here.

With respect to Claim 11, it is substantially similar to Claim 1 and is rejected in the same manner, the same art and reasoning applying. Further, Marci also teaches an event server comprising: a processor; and a non-transitory computer-readable medium storing instructions, that when executed by the processor, cause the processor to perform steps including: (A non-transitory medium will be taught later. Fig. 1, paras. 81-84; biological response data is timestamped and sent to a server comprising a processor and memory for processing.) 
And Frank also teaches a non-transitory computer-readable medium storing instructions (para. 137; instructions stored on a non-transitory computer readable medium and processed by a processor.)
The same motivation to combine as Claim 1 applies here.

With respect to Claims 12-16, they are substantially similar to Claims 2-6, respectively, and are rejected in the same manner, the same art and reasoning applying.

With respect to Claim 17, it is substantially similar to Claim 1 and is rejected in the same manner, the same art and reasoning applying. Further, Frank also teaches a non-transitory computer-readable medium storing instructions, that when executed by a processor, cause the processor to perform steps comprising: (para. 137; instructions stored on a non-transitory computer readable medium and processed by a processor.)
The same motivation to combine as Claim 1 applies here.

With respect to Claims 18-20 they are substantially similar to Claims 2-3, 6, respectively, and are rejected in the same manner, the same art and reasoning applying.


Remarks
Examiner supplements the record to explain the interview that occurred prior to this action. Examiner asserts the claims set forth are incredibly broad. Mindful Examiner is not to ignore limitations during examination, Claim 1 is representative and can be accurately summarized as “receive data, analyze the data in order to determine common signals, and store the result of the analysis,” i.e., the claim is little more than observation and analysis, generically. Examiner’s reading of the Specification confirms this concern, as the Specification includes use cases as varied as taking a family photo (para. 15), personality interaction (para. 16), physical and mental health (para. 19), business concerns (para. 20), dining experiences (para. 50), and amusement park trips (para. 53). The data used as an input includes heart rate, gyroscopic orientation, altitude, voice/audio, video/digital photographic, location, pupil dilation, facial expression and object recognition from a wide range of sensors. (paras. 34, 36, 61) The analysis includes virtually any comparative analysis and the specification broadly considers machine learning is used in some fashion. (paras. 39-45) The output includes everything from merely reporting sensor statistics to automatically utilizing phone features to alerting a group or individual of an action to be taken. (para. 52) This is not solving a particular problem or providing a particular utility but simply a statement that analysis of data can result in knowledge. Indeed, Claim 7 asserts to claim “utility” generally, and Claim 10 asserts to claim a lack of utility, which can only mean that the other claims are utility-agnostic.
No claim really narrows this broad claim to analysis. Claim 2 gives some limitation the inputs. Claims 4 and 6 give some limitation to the analysis. Claim 9 gives some limitation to the output. But all are themselves broad and independent of any particular use-case context.
Examiner was concerned about whether a restriction is appropriate. This is a rare situation where an election of species may be required but no species claims are themselves present, see MPEP 809.02(a). In other words – there is a question of fact as to whether, e.g., employing sensors and machine learning to provide recommendations for physical and mental health are “patentably distinct” from employing a camera to report on dining experiences. Examiner contacted Counsel in an effort to ascertain whether a restriction was appropriate. Toward the end of definitively settling the restriction issue, Examiner asked for an assertion on the record as to whether any of the use cases were or were not patentably distinct from each other. Counsel declined to do so, which Examiner fully understands – The Office was not making a restriction requirement, and Applicant has not seen any prior art, so why would Applicant limit their options when no official requirement is before them? By the same token, Examiner is wary of making that restriction requirement to any particular set of species because (1) the asserted breadth of the invention is so broad here that Examiner cannot plausibly draw a small number of species and (2) a restriction prevents the Office from later asserting a double patenting rejection to an unelected species when a double patenting rejection ought to be appropriate.
This appears to be the rare case where a restriction may become proper after the first action. Examiner notes for the record that it would be inappropriate to, e.g., nominate a first use case such as data related to a family going to an amusement park and, upon receiving a prior art rejection directed to amusement park engagement, amend claims to strike the amusement park use, assert a, e.g., business negotiation use, and assert that the initial prior art dealing with amusement parks has no bearing on a distinct business negotiation use case. Either that assertion would be false or it would call for an entirely different search for a distinct invention, which is precisely the thing that a restriction is designed to prevent. And yet Examiner cannot adequately restrict now because the issue is simply too nebulous.
Further, the concern may never actually manifest. It is entirely possible that Applicant is only interested in pursuing a particular use case. Consequently, Examiner supplements the record and warns Applicant against the action of asserting patentably distinct use cases, which would result in a restriction (if two distinct uses are amended in at once) or an election by original presentation (if a second distinct use is amended after an original use). Examiner intends to give Applicant a wide berth on amendment, but is not required and does not intend to perform half a dozen different searches on half a dozen use cases merely because this initial claim set was claimed only an incredibly broad, abstract scope.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P CELANI whose telephone number is (571)272-1205.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS P CELANI/Examiner, Art Unit 2449